Citation Nr: 1501283	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and anxiety disorder.

2.  Entitlement to service connection for chronic skin disease, melanoma, basal cell carcinoma, and actinic keratosis, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

With regard to the Veteran's claim for PTSD, the record indicates a post-service diagnosis and treatment for PTSD.  The Veteran asserts that his PTSD resulted from numerous in-service stressors, including witnessing a friend's suicide.  This statement is specific in that it provides the name and rank of the soldier, the location, and the month and year of the incident.  See March 2011 Statement in Support of Claim for Service Connection for PTSD.  It appears that the RO has not made attempts to corroborate this stressor.  

Regarding the Veteran's claim for service connection for anxiety and depression, the record supports the Veteran's assertion that he suffered symptoms of anxiety and depression during service.  Specifically, a March 1974 service treatment record (STR) notes that the Veteran reported rapid heartbeat and respirations, which the examiner assessed as hyperventilation.  Further, a May 1975 STR notes that the Veteran complained of malaise and a run-down feeling.  The record also shows that the Veteran has been treated for anxiety and depression since June 2003.  The Veteran asserts that his current symptoms of anxiety and depression are related to events in service; particularly, witnessing other Marines commit suicide.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

In light of the evidence demonstrating in-service and post-service symptoms of anxiety and depression, the Board finds that a VA examination and medical opinion would be helpful in resolving this claim.

Regarding the Veteran's claim for a chronic skin disease, the Veteran contends that he has recurrent cancer and pre-cancer (atinic keratosis) since 1975 resulting from water contamination at Camp Lejeune from 1972 to 1973 and/or exposure to Agent Orange in Okinawa from 1973 to 1974.

Initially, the Board notes that the RO conceded that there was water contamination at Camp Lejeune.  In February 2013, the RO obtained a medical opinion which indicated that there was no causal link between the Veteran's disabilities and exposure to contaminated water at Camp Lejeune.  The RO, however, determined that there was no evidence of herbicide exposure in Okinawa based on a Personnel Information Exchange System (PIES) inquiry.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  VBA's Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure and his detailed description of exposure should be furnished to the Compensation and Pension (C&P) Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

The Veteran has reported that he was directly involved with transportation and storage of numerous chemicals including herbicides with the Wing Equipment Support Group-17 in Okinawa from 1973 to 1974.  He stated that such chemicals came through his base on the way to or from Vietnam.  He further stated that he opened many containers with equipment from Chu Lai Vietnam covered with sticky residue and dirt that burned his skin.  He also routinely sprayed the areas of tropical growth around the runway.

Despite the Veteran's detailed reports, the record does not reflect that the RO attempted to verify the Veteran's claimed exposure to herbicides in Okinawa following the procedures outlined above.  Therefore, on Remand, the AMC/RO should attempt to verify the Veteran's alleged exposure in Okinawa, following the procedures provided in VBA's Adjudication Procedure Manual. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary development to independently verify the alleged stressor of viewing J.T. commit suicide, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished. If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to obtain them should be explained, and any further action to be taken should be described.

2.  Thereafter, schedule the Veteran a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disability.  The examiner should note whether the reported stressor of witnessing the suicide of a service member has been verified.  If so, the examiner should consider the incident as a verified in-service stressor.  If not, the examiner should not consider the incident as a stressor occurring during service.

The examiner should identify any current psychiatric diagnoses in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  If a diagnosis of PTSD is made, the examiner should explain how the diagnostic criteria are met-to include discussion of whether any stressor(s) is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

For each identified psychiatric diagnosis, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to a verified in-service stressor, or otherwise related to active service.

3.  Attempt to verify the Veteran's reported herbicide exposure in Okinawa, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o), including providing a description of his report exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm herbicide use as alleged, send a request to the JSRRC for verification of herbicide exposure.

4.  If herbicide exposure is confirmed, schedule the Veteran a VA examination to determine whether it is at least as likely as not that any diagnosed skin disease is due to exposure to herbicides.  All examination findings, along with the rationale for all opinions expressed, should be set forth in the examination report.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


